Case 1:19-cr-00040-LEK Document 33 Filed 12/02/19 Page 1 of 2         PageID #: 89


LYNN E. PANAGAKOS             #7696
841 Bishop Street, Suite 2201
Honolulu, Hawai`i 96813
Telephone: (808) 542-9943
Facsimile: (808) 566-0347
E-mail: lynnpanagakos@yahoo.com

Attorney for Defendant
REGINALD RAMONES

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI`I

UNITED STATES OF AMERICA,                 CR. NO. 19-00139-LEK
                                          CR. NO. 19-00040-LEK-02
                            Plaintiff,
                                          STIPULATION TO PERMIT
      vs.                                 DEFENDANT REGINALD RAMONES
                                          TO TRAVEL;
REGINALD RAMONES,                         ORDER

                            Defendant.




                    STIPULATION TO PERMIT
            DEFENDANT REGINALD RAMONES TO TRAVEL

      IT IS HEREBY AGREED AND STIPULATED by and between the United

States of America, by and through the United States Attorney’s Office, Assistant

United States Attorney Thomas J. Brady, United States Pretrial Services Officer

Erin Patrick, and Defendant Reginald Ramones, by and through his attorney, Lynn

E. Panagakos, as follows:

            1.     Mr. Ramones shall be permitted to travel from the island of
Case 1:19-cr-00040-LEK Document 33 Filed 12/02/19 Page 2 of 2         PageID #: 90



Oahu to Las Vegas, Nevada, departing on December 12, 2019 and returning on

December 23, 2019.

             2.    Mr. Ramones must provide his itinerary to Pretrial Services for

approval prior to departure.

      DATED:       Honolulu, Hawai`i, November 27 , 2019.


 Lynn E. Panagakos                            /s/ Thomas J. Brady
LYNN E. PANAGAKOS                           THOMAS J. BRADY, AUSA
 Attorney for Defendant                      Attorney for Plaintiff
 REGINALD RAMONES                            UNITED STATES OF AMERICA


 /s/ Erin Patrick
ERIN PATRICK
U.S. Pretrial Services Officer




IT IS APPROVED AND SO ORDERED:

DATED AT HONOLULU, HAWAII, DECEMBER 2, 2019:




                     Wes Reber Porter
                     United States Magistrate Judge



United States of America v. Reginald Ramones Cr. Nos. 19-00139-LEK, 19-00040-
LEK-02; STIPULATION TO PERMIT DEFENDANT REGINALD RAMONES
TO TRAVEL; ORDER



                                           2
